—Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered June 30, 2009 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had neglected the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In these consolidated appeals, respondent father appeals from two orders adjudging that he had abused one of his children and derivatively neglected two of his other children as a result of that abuse. Contrary to the sole contention of the father on appeal, the out-of-court allegations of abuse made by one child against him were sufficiently corroborated (see Matter of Annastasia C. [Carol C.], 78 AD3d 1578 [2010] [decided herewith]). Present — Smith, J.P., Peradotto, Carni, Sconiers and Gorski, JJ.